                           IN THE UNITED             STATES DISTRICT COURT
                                FOR THE DISTRICT               OF i\IARYLAND


PAULA A TOMKO,                                             *
        Plaintiff,                                         *
              v.                                           *           Civil Action No. RD 13-I 8-1 029

UNITED        STATES OF AMERICA,                           *
       Defendant.                                          *
*      *            *      *         *         *      *        *       *       *       *          *        *
                                         MEMORANDUM                OPINION

       Pro Je Plaintiff Paula A Tomko ("Plaintiff'              or "Tomko")    brings this action against the

Defendant      United States of America ("United               States" or "Defendant"),      alleging that the

United States Postal Service ("USPS") failed to timely deliver a package. (Comp!., ECF No.

2.) Currently        pending    are the Plaintiffs        Motion    to Remand      (ECF     No.       11) and the

Defendant's        Motion to Dismiss (ECF No. 12). The parties' submissions                have been reviewed

and no hearing is necessary.             See Local Rule 105.6 (D. Md. Dec. 1, 2018).          For the reasons

that follow, Plaintiffs        Motion to Remand (ECF No. 11) is DENIED                    and the Defendant's

Motion to Dismiss (ECF No. 12) is GRANTED.

                                                   BACKGROUND

        In ruling on a motion to dismiss, this Court "accept[sj as true all well-pleaded facts in

a complaint        and construe[s]       them in the light most favorable to the plaintiff."             lf7ikimedia

FONt/d. v. Nat'l Set: Agm€)', 857 F.3d 193, 208 (4th Cir. 2017) (citing 503,                  lie v. Blade &

Duker (U.S.) Jm:, 801 F.3d 412, 422 (4th Cir. 2015».                 Further, as apro Je Plaintiff, this Court

has "liberally construed"        Tomko's pleadings and held them to "less stringent standards than



                                                           1
formal pleadings drafted       by lawyers." E,i,hon      v. Pardus, 551 U.S. 89, 94 (2007); A//ry I'.

Yadkin County SheliffDept., No. 17-1249,698          l'. I\pp'X 141, 2017 WI. 4415771 (4th Cit. Oct.

5,2017).

        On January     22, 2018, Tomko        mailed a package containing         a book    to Romulus,

Michigan via United States Postal Service ("USPS") two-day priority mail. (Compl., ECl' No.

2.) Despite paying for two-day priority mail, she asserts that the book did not arrive at its

intended destination      until January 29, 2018. (Id.) On March 5, 2018, Plaintiff filed the instant

action in the District Court for Harford County, Maryland against Wendy M. Hutchins, Post

Master for USPS's Abington          Post Office, asserting that she was not able to teach a class

because the book arrived late. (Id.) Hutchins removed the case to this Court (ECl' No.1),

and thereafter    filed a Motion     to Substitute    the United States of America         as the proper

Defendant,   which this Court granted.'      (ECl' Nos. 6,7.) On April 24, 2018, the Plaintiff filed

a Motion to Remand this case back to the District Court for Harford County. (ECl' No. 11.)

On May 16, 2018, the Defendant          filed a Motion to Dismiss. (ECl' No. 12.)

                                     STANDARD         OF REVIEW

        I.       Motion     to Remand

        A defendant       in a state civil action may remove the case to federal court only if the

federal court can exercise original jurisdiction         over at least one of the asserted claims. 28

U.S.c. ~ 1441 (a)-(c). Once an action is removed            to federal court, the plaintiff may file a

motion to remand the case to state court if there is a contention          that jurisdiction is defective.



1 Because the Plaintiff sues Hutchins for monetary damages related to alleged actions taken within the scope
of Hutchins' employment for the United States, Plaintiffs exclusive remedy is against the United States. See
28 U.S.c. ~ 1346.

                                                     2
28 U.S.c. ~ 1447(c). The party seeking removal bears the burden of establishing jurisdiction

in the federal court.         Jobnson I'. Advan,'e Amerim,    549 F.3d 932, 935 (4th Cir. 2008).            On a

motion to remand, this Court must "strictly construe                    the removal statute and resolve all

doubts in favor of remanding the case to state court."                 Ricbardson v. Pbillip Moms, 1m:, 950 F.

Supp. 700, 701-02 (D. ]\!d. 1997) (citation omitted); see also DL"<Onv. Coburg Dairy, 1m:, 369

F.3d 811, 815-16 (4th Cir. 2004).

        II.        Motion      to Dismiss

        The Defendant           moves to dismiss the Plaintiffs           Complaint      for failure to exhaust

administrative         remedies under the Federal Tort Claims Act ("FTCN'),                  28 U.S.c. ~ 1346, et

seq., and because the United States has not waived its sovereign immunity                          for Plaintiffs

claim. Because both arguments               challenge   this Court's     ability to hear this case, they are

properly considered          under Federal Rule of Civil Procedure           12(b)(1). See J(!Jatami v. Compton,

844 F. Supp.            2d 654, 663 (D. Md. 2012) ("[A) FICA                    plaintiffs    failure to file an

administrative         claim deprives courts of subject-matter         jurisdiction    over the claim."); see also

Beckbam v. National         RR Pamnger Corp., 569 F. Supp. 2d 542 (D. Md. 2008) ("[A]lthough

Eleventh        Amendment        immunity     is nor a 'true     limit' on this Court's           subject   matter

jurisdiction,    ...     the Court concludes     that it is more appropriate          to consider this argument

under Fed. R. Civ. P. 12(b)(1) because it ultimately challenges this Court's ability to exercise

its r\rticle III power.").

        A motion           to dismiss under Rule 12(b)(1) for lack of subject matter                  jurisdiction

challenges      a court's     authority   to hear the matter brought          by a complaint.        See Davis v.

Thompson, 367 F.Supp.2d 792, 799 (D. Md. 2005). Under Rule 12(b)(1), the plaintiff bears the


                                                         3
burden of proving, by a preponderance              of the evidence, the existence of subject matter

jurisdiction.    Demetres v. EaJt IVeJt ConJt., 1m:, 776 r.3d     271, 272 (4th Cir. 2015); Lovern v.

EdlvardJ, 190 r.3d 648, 654 (4th Cir. 1999). A challenge to jurisdiction           under Rule 12(b)(1)

may proceed either as a facial challenge, asserting that the allegations in the complaint are

insufficient to establish subject matter jurisdiction, or a factual challenge, asserting "that the

jurisdictional    allegations of the complaint     [are] not true." KenIJ v. United StateJ, 585 F.3d 187,

192 (4th Cir. 2009) (citation omitted).

                                                 ANALYSIS

         I.        Motion    to Remand

        The "well-pleaded          complaint    rule" governs   the presence    or absence    of federal

question jurisdiction.       Caterpillar Inc. I'. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425 (1987).

Under this rule, courts "ordinarily ...         look no further than the plaintiff's [properly pleaded]

complaint       in determining    whether a lawsuit raises issues of federal law capable of creating

federal-question      jurisdiction under 28 U.S.c. ~ 1331." Pinn!)' v. Nokia, Inc., 402 F.3d 430, 442

(4th Cir. 2005) (quoting         GlJter v. Sween!)', 89 F.3d 1156, 1165 (4th Cir. 1996).       The sole

ground for Plaintiff's Motion to Remand is that she is unfamiliar with Baltimore and would

prefer to be in Harford          Counry. (ECF No. 11.) Given that the Plaintiff brings this action

against the United States of r\merica, and as explained below her claim is construed as being

asserted under the Federal Tort Claims Act, 28 U.S.c. ~ 1346, et Jeq., this Court has federal

question      jurisdiction   over Plaintiff's   claim and her Motion    to Remand     (ECF No. 11) is

DENIED.




                                                       4
         II.       Motion     to Dismiss   under Rule 12(b)(l)

         The Plaintiff Tomko alleges that a package she sent through the United States Postal

Service was not delivered on time. Accordingly, this Court liberally construes her Complaint

as alleging a cause of action under the Federal Tort Claims Act ("FTCA"), 28 U.S.c. ~ 1346,

el seq., based upon the negligence and I or wrongful acts or omissions             on the part of USPS.

See 39 u.s.c.      ~ 4090 (explaining that the FTCl\         "shall apply to tort claims arising out of

activities of the Postal Services"). In the Motion to Dismiss, the Defendant             argues that this

Court does not ha,.e jurisdiction over the Plaintiffs            claim because she failed to exhaust her

administrative     remedies under the FTCA and because the United States has not waived its

sovereign immunity for Plaintiffs claim.

               a. Plaintiff   Failed to Exhaust     Her Administrative       Remedies

         "It is well established     that the United States Government,         as sovereign, is immune

from suit unless it consents        to be sued." Khalami v. Complon, 844 F. Supp. 2d 654, 663 (D.

Md. 2012) (quoting Gould v. U.S. Dep't of [-[ealth & Human Servs., 905 F.2d 738, 741 (4th Cir.

1990».     Under     the FTCA,      Congress   created    a limited    waiver   of sovereign     immunity,

permitting     suit if certain requirements    prescribed by Congress are met. [d. (citing Gould, 905

F.Supp.2d at 663; 28 U.S.c. ~~ 2671-80). One requirement               is that a plaintiff must "present"

his or her claim before the appropriate         administrative    agency for determination     before filing

suit in court. 28 U.S.c. ~ 2675(a); Al,Neil v. United States, 508 U.S. 106 (1993).

         In this case, the appropriate      administrative   agency is the United States Postal Service

("USPS"). The Plaintiff, however, has not pled or otherwise offered evidence that she filed

an administrative       claim with the USPS prior to filing for suit in this Court. Rather, the


                                                      5
Defendant     attached   the declaration     of Kimberly A Herbst, who is the supervisor,                Tort

Claims Examiner/Adjudicator            with the USPS National          Tort    Center,   in which     Herbst

testified that she "conducted         a search of all Postal Selyice Law Department             records of

administrative    tort claims submitted for adjudication         for evidence of an administrative      claim

filed or on behalf of Paula A. Tomko            ...    [and] no such claim was discovered."           (Herbst

Dec!., ECF No. 12-2 at" 4.) Herbst also testified that she conducted                a search of a separate

database that "contains        information   on and tracks claims submitted        for adjudication    at the

local level ...   [and] no such claim was discovered."         (Id. at ~ 5.) Therefore, since Plaintiff has

not met her burden of showing that she filed an administrative              claim with the USPS prior to

filing this action, she has failed to exhaust her administrative        remedies and her claim must be

dismissed for lack of subject matter jurisdiction.

             b. Plaintiff's     Claim is Barred by Sovereign         Immunity

         Even if the Plaintiff had exhausted           her administrative     remedies, the Defendant       is

entitled to immunity under the Eleventh Amendment.                 The Eleventh Amendment           provides

that "[t]he Judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced           or prosecuted      against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State." U.S. CONST. AMEND. XI.

Under the Federal Tort Claims Act ("FTCA"),                 28 U.S.c. ~ 1346, ef seq., Congress created a

limited waiver of sovereign immunity subject to certain objections. One of those exceptions

is the "postal matter exception,"       which bars claims against the United States "arising out of

the loss, miscarriage,        or negligent transmission      of letters or postal matter."    28 U.s.c.         ~

2680(b).


                                                        6
            Here, the Plaintiff claims that a package she sent through the USPS did not arrive in a

timely manner.        Accordingly,         her claim relates     to "the    loss, miscarriage,   or negligent

transmission of letters or postal matter," and is barred by sovereign immunity. See lvf.,Dollald

V.   U.S.     Pos/al Serv., No.     ELH-12-2759,         2013 \'V'L 140914,      at *2 (D. Md. Jan.           10,

2013), affd, 519 F. App'x 162 (4th Cit. 2013) ("To the extent this claim is construed as a tort

claim for improper        delivery of mail, it falls within the postal matters             exception    to the

FTCA's waiver of immunity, and must be dismissed for lack of subject matter jurisdiction.");

see also rerebee v. Temple Hills POJ/ 0fji,~,No. GJH-14-02451,             2014 \'V'L 5342845, at *3 (D. Md.

Oct. 20, 2014), afJ'd, 590 F. App'x 276 (4th Cir. 2015) (holding that the plaintiffs               claims that

her mail was lost, delivered late, and opened                 and rescaled fell within the FTCA's postal

exception      and were therefore           barred   by sovereign   immunity).    Accordingly,    even if the

Plaintiff had exhausted her administrative             remedies, her claim would be barred by sovereign

immunity and the Defendant's               Motion to Dismiss is GIV\NTED.

                                                 CONCLUSION

            For the reasons       stated    above, Plaintiffs     Motion    to Remand     (ECF    No.   11)    IS



DENIED         and the Defendant's         Motion to Dismiss (ECF No. 12) is GlV\NTED.

            A separate Order follows.

            Dated: December 3, 2018

                                                                Richard D. Bennett
                                                                United States District Judge




                                                          7
